DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 04/13/2020. 
		Claims 1-11 are presented for examination. 

Specification
3.	The abstract of the disclosure is objected to because the abstract is not in a single paragraph.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0364869 A1; hereinafter Lee) in view of Sy (US 2012/0162636 A1).

Regarding claim 1, Lee (Figs. 4A, 5, 6A, 22) discloses a light receiving IC (par [0079] [0155], light sensor 600 may be provided as a single module in the form of a package (for example, a system in package (SIP)). The light sensor 600 may include a light receiving unit 603, and a light emitting unit 604. The light receiving unit 603 may be the light receiving unit 550 of FIG. 5, and the light emitting unit 604 may be the light emitting unit 560 of FIG. 5; The "module" may include an application-specific IC (ASIC) chip) configured in an electronic machine (electronic device 400, 500), the electronic machine comprising an OLED panel (display panel 530), the light receiving IC par [0079] [0155], light sensor 600) comprising:
a light receiving element, detecting reflected light (par [0011] [0415], light receiving module 550 configured to detect light of the outputted light that is reflected by an external object); 
wherein, the light receiving IC is disposed in a region that is under the OLED panel and is covered by the OLED panel (par [0011] [0138] [0415], light receiving module (light receiving unit) 550 disposed in a portion of the display panel or below or beneath the display panel 530).
Lee teaches a processor for driving an LED that emits light (par [0368-0369], the processor 2210 may select and activate at least one light emitter that generates light of a proximity detection wavelength band from among the plurality of light emitters of the light emitting unit 2242.).
Lee does not teach light receiving IC comprising:
a driving portion, driving an LED that emits light.
(Fig. 1) teaches:
a driving portion (driver 120), driving an LED that emits light (par [0023] [0024], proximity detector 105 includes a driver 120 that excites an infrared (IR) LED 125 to generate IR light when instructed by MCU 115).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used a driving portion in the integrated circuit of Sy instead of using a microprocessor as taught by Lee so as to drive the current LED that emits light without burden on the microprocessor, thereby increasing the speed of exciting an infrared LED to generating IR light.

Regarding claim 2, Lee and Sy disclose the light receiving IC according to claim 1. Lee further teaches wherein the microprocessor (2210) drives the plurality of LEDs (par [0369] [0370], the light emitting unit 2242 may include a plurality of light emitters).
Lee teaches the microprocessor (2210) to drive the plurality of LEDs instead of the driving portion as recited in the claim.  Sy (Fig. 1) teaches wherein a driving portion (driver 120) for drives the LED ([0023] [0024]). Using the a driving portion (120) of Sy instead using the processor to the integrated circuit of Lee having a plurality of LEDs would result of the plurality of LEDs of Lee are driven by the driving portion (120) of Sy so that the multiple of LED can be activated.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used a driving portion in the integrated circuit of Sy instead of using a microprocessor as taught by Lee so as to drive the 

Regarding claim 6, Lee and Sy disclose claim 1.
Lee (Figs. 2, 5, 6A) further teach a proximity sensor (proximity sensor 240G, par [0064] [0097] [0152], proximity sensor is part of the sensor module 240), comprising;
the light receiving IC (par [0079 [0155], The light sensor 600 may include a light receiving unit 603, and a light emitting unit 604. The light receiving unit 603 may be the light receiving unit 550 of FIG. 5, and the light emitting unit 604 may be the light emitting unit 560 of FIG. 5) of claim 1; and 
the LED ([0370] discloses the light emitting unit 2242 may include LED).

Regarding claim 7, Lee and Sy disclose claim 2.
Lee (Figs. 2, 5, 6A) further teach a proximity sensor (proximity sensor 240G, par [0064] [0097] [0152], proximity sensor is part of the sensor module 240), comprising;
the light receiving IC (par [0079 [0155], The light sensor 600 may include a light receiving unit 603, and a light emitting unit 604. The light receiving unit 603 may be the light receiving unit 550 of FIG. 5, and the light emitting unit 604 may be the light emitting unit 560 of FIG. 5) of claim 2; and 
the plurality of LEDs (par [0369], the light emitting unit 2242 may include a plurality of light emitters and [0370] discloses light emitter including LED).

Regarding claim 11, Lee and Sy disclose claim 6.
Lee (Figs. 2, 4A, 5, 22) further teach an electronic machine (electronic device 400, 500), comprising: 
the OLED panel (display panel 530); and 
the proximity sensor (proximity sensor 240G) of claim 6.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sy and further in view of Hotelling et al. (US 2008/0297487 A1; hereinafter Hotelling).

Regarding claim 3, Lee and Sy disclose the light receiving IC according to claim 2.
However, Lee and Sy do not teach wherein the driving portion controls infrared light to be concurrently emitted from the plurality of LEDs.
Hotelling (Figs. 4a and 5a) teaches:
wherein the driving portion (the source drive Vstim 402) controls infrared light to be concurrently emitted from the plurality of LEDs (par [0065], the source Vstim may simultaneously drive a plurality of LEDs via a driver stage).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Sy with Hotelling to teach wherein the driving portion controls infrared light to be concurrently emitted from the plurality of LEDs. The suggestion/motivation would have been to eliminate the need for separate processing circuitry and reducing overall system costs (par [0008]).

8.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sy and further in view of Rueger et al. (US 2011/0248171 A1; hereinafter Rueger).

Regarding claim 4, Lee and Sy disclose the light receiving IC according to claim 2.
However, Lee and Sy do not teach wherein the driving portion comprises a plurality of drivers, and each of the plurality of drivers drives one corresponding LED among the plurality of LEDs.
Rueger (Figs. 2 and 4) teaches:
wherein the driving portion comprises a plurality of drivers (par [0062], plurality of GPIO drivers or LED drivers), and each of the plurality of drivers drives one corresponding LED among the plurality of LEDs (Figs. 2 and 4 show each of the plurality of drivers  GPIO drives one corresponding LED 118 among the plurality of LEDs; see [0062]). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Sy with Rueger to teach wherein the driving portion comprises a plurality of drivers, and each of the plurality of drivers drives one corresponding LED among the plurality of LEDs. The suggestion/motivation would have been to provide the drivers independently controlled for different current levels (see [0062] of Rueger).



Regarding claim 8, Lee and Sy disclose the proximity sensor according to claim 7.
However, Lee and Sy do not teach wherein the light receiving IC and the plurality of LEDs are configured on mutually different modules.
Rueger (Fig. 2) teaches:
wherein the light receiving IC (sensor IC 112) and the plurality of LEDs (LEDs 118) are configured on mutually different modules (par [0036-0037], light receiving IC 112 has a driving portion GPIO and light receiving elements 132A and 132B which are different module from LEDs 118; i.e.118 positioned outside of IC sensor 112). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Sy with Rueger to wherein the light receiving IC and the plurality of LEDs are configured on mutually different modules. The suggestion/motivation would have been to reduce power consumption and operate relatively efficiently (see [0094] and [0096] of Rueger).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sy, Hotelling and further in view of Rueger et al. (US 2011/0248171 A1; hereinafter Rueger).

Regarding claim 5, Lee and Sy disclose the light receiving IC according to claim 3.

Rueger (Figs. 2 and 4) teaches:
wherein the driving portion comprises a plurality of drivers (par [0062], plurality of GPIO drivers (LED drivers) 177), and each of the plurality of drivers drives one corresponding LED among the plurality of LEDs (par [0062], each of the plurality of drivers drives one corresponding LED 118 among the plurality of LEDs). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Sy with Rueger to teach wherein the driving portion comprises a plurality of drivers, and each of the plurality of drivers drives one corresponding LED among the plurality of LEDs. The suggestion/motivation would have been to provide the drivers independently controlled for different current levels (see [0062] of Rueger)


10.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sy and further in view of Matsuno et al. (US 2016/0058374 A1; hereinafter Matsuno).

Regarding claim 9, Lee and Sy disclose the proximity sensor according to claim 6.

Matsuno (Fig. 7) teaches:
wherein respective centers of a pair of LEDs among the plurality of LEDs (LEDs 302) are configured on positions symmetric with respect to a center that is the center of the light receiving element (PD 303) (par [0045], the LEDs 302 should be arranged such that paths of light beams emitted from the LEDs 302, respectively, to the PD 303 are substantially equidistant. More specifically, as shown in FIG. 7, for example, the LEDs 302 should preferably be arranged circumferentially about the PD 303).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Sy with Matsuno to teach wherein respective centers of a pair of LEDs among the plurality of LEDs are configured on positions symmetric with respect to a center that is the center of the light receiving element. The suggestion/motivation would have been to prevent an increase in the power consumption (par [0044]).

Regarding claim 10, Lee and Sy disclose the proximity sensor according to claim 6.
However, Lee and Sy do not teach wherein the plurality of LEDs are equidistantly arranged on a circle having a center that is the center of the light receiving element.
Matsuno (Fig. 7) teaches:
(LEDs 302) are equidistantly arranged on a circle having a center that is the center of the light receiving element (PD 303) (par [0045], the LEDs 302 should be arranged such that paths of light beams emitted from the LEDs 302, respectively, to the PD 303 are substantially equidistant. More specifically, as shown in FIG. 7, for example, the LEDs 302 should preferably be arranged circumferentially about the PD 303).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Sy with Matsuno to teach wherein the plurality of LEDs are equidistantly arranged on a circle having a center that is the center of the light receiving element. The suggestion/motivation would have been to prevent an increase in the power consumption (par [0044]).

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691